DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-3, 5, 7-10, 12-13 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liao1 PGPUB 2010/0146312.
Referring to claim 2, Liao teaches the computer readable medium comprising instructions stored thereon that when executed by a system [0054] cause the system to:
provide a user of a smart phone with current policy settings for a plurality of applications, the current policy settings comprising policy information to indicate which of the plurality of applications are allowed to wake the smart phone from a low power consumption state [Fig. 5B, 5D, 0037 and 0049].
allow the user to update the policy information for a first application of the plurality of applications to indicate a priority of the first application to wake the smart phone from the low power consumption state [Fig. 5C and 0039-0040].
allow the first application to cause the smart phone to exit from the low power consumption state based on the updated policy information [0037].

Referring to claim 3, Liao teaches preventing (i.e. masking) activities from being executed based on their priority ranking [0033].
Referring to claim 5, Liao teaches setting a priority on a per application basis [fig. 5D].
Referring to claims 7-9, Liao teaches that when executing an application (which would naturally cause the processor to execute the application), subsystems associated with said execution would also be enabled [0042].  
Referring to claim 10, Liao teaches providing a notification that a requested activity is currently disabled [claim 17].  In other words, the system cannot execute the requested application which would increase the systems power consumption.
Referring to claim 12, this is rejected on the same basis as set forth hereinabove.  Liao teaches the program and therefore teaches the system performing the same.  It is interpreted that allowing the processor to execute a particular application increases its power consumption state since execution of said application increases the processors power consumption.  In addition, Liao further teaches the system further including a touch screen and audio device [0016 and 0022].
Referring to claim 13, Liao teaches the processor includes processing logic [0020].
Referring to claim 18-19, these are rejected on the same basis as set forth hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 11 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao as applied to claims 2-3, 5, 7-10, 12-13 and 18-19 above.
Referring to claim 6, while Liao does not explicitly teach performing the priority based power control via operating system, the examiner is taking official notice that it is commonplace for a computer system to perform its power control via operating system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Liao into operating systems because doing such would provide the additional priority based control provided by Liao to be utilized in those computer systems. 
Referring to claim 11, while Liao does not explicitly teach storing policy information in secure storage, secure storage is well known in the art and it would have been obvious by design choice to store the policy information in secure storage because it would provide a way to prevent tampering with those policy settings.
Referring to claims 14 and 15, while Liao does not explicitly teach the use of a plurality of asymmetrical cores, the examiner is taking official notice that including asymmetrical processing cores in a system is well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention to include into Liao because doing so would 
Referring to claims 16-17, while Liao does not explicitly teach the use of a PMU for use in placing the CPU into a plurality of low power states that are lower than an operating state, the examiner is taking official notice that PMUs are well known in the computer arts for controlling system power such as by disabling or suspending component operation or throttling performance.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a PMU into Liao because it would provide a necessary mechanism to allow for power state transitions such as throttling CPU rates during low activity or inactive periods.  It should be understood that the examiner is interpreting that the CPU in Liao can be throttled to a number of different frequencies based on activity level or demand since doing so is a known way of optimizing power consumption.

Claims 4 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao as applied to claims 2-3, 5, 7-10, 12-13 and 18-19 above, and further in view of Conway US Pat No 8255720.
Referring to claims 4 and 20, while Liao teaches the invention substantially as claimed above, it is not explicitly taught to delay execution of applications to a later time.  Conway teaches the ability to suspend execution of processes until a later time [col. 2 lines 5-8 and 30-39].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Conway in Liao because it would provide a way for those suspended applications to automatically resume once it was safe to do so.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/13/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/9/21


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant